ORDER
PER CURIAM:
AND NOW, this 2nd day of February, 1993, Joseph P. Rader having been suspended from the practice of law in the State of Colorado for a period of three months by Order of the Supreme Court of the State of Colorado dated January 13, 1992; the said Joseph P. Rader having been directed on July 1, 1992, to inform this Court why discipline in this Commonwealth pursuant to Rule 216(a) and (c)(4), Pa.R.D.E., would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Joseph P. Rader is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.